Borden, J.,
with whom
Santaniello, J.,
joins, concurring. I agree with the result reached by the majority, and with the reasoning in parts I and III of that opinion. I write separately, however, because: (1) I reach the result regarding part II of the opinion by a different route; and (2) I decline to join the final sentence of part III of the opinion, for reasons I spell out below.
In part II of the majority opinion, I would address the defendant’s claim in light of our recent decisions in State v. Hart, 221 Conn. 595, 605 A.2d 1366 (1992), and State v. Pinnock, 220 Conn. 765, 787-88, 601 A.2d 521 (1992). The defendant’s claim is that the trial court improperly charged the jury that: (1) drug dependency is an element of the crime; (2) the defendant had the burden to introduce some evidence that he was drug-dependent; and (3) if he did introduce such evidence, the state had the burden to disprove drug dependency by proof beyond a reasonable doubt.
In Hart, however, we held that “the language of [General Statutes] § 21a-269, which places the ‘burden *663of proof on a defendant invoking the exemption specified by [General Statutes] § 21a-278 (b), requires the defendant to carry the burden of persuading the jury by a preponderance of the evidence that he or she is drug-dependent.” State v. Hart, supra, 609. Under this analysis, therefore, the instruction of the trial court, which purported to continue to impose on the state the ultimate burden of persuasion on the issue of the absence of drug dependency, was erroneous but was unduly favorable to the defendant. An erroneous instruction that is unduly favorable to the defendant is harmless as a matter of law. State v. Pinnock, supra. I would conclude, therefore, that the error was harmless under Hart and Pinnocjc.
With respect to part III of the majority opinion, I decline to join the last sentence, which reads: “Nevertheless, we caution that our decision in this case should not be construed to endorse the use of this potentially confusing instruction.” The jury instruction at issue, which we are reviewing in the context of an Evans/Golding claim that it diluted the state’s burden of proof, was that “[a] reasonable doubt is a doubt for which a valid reason can be assigned.” I think that the majority’s implied disapproval of this instruction is inappropriate in this case.
First, we have recently decided to review this precise language in this precise context. See State v. Johnson, 224 Conn. 927, 619 A.2d 851 (1993) (grant of certification); State v. DePastino, Supreme Court Docket No. 14695.1 In light of these pending cases, I do not understand why this negative signal is gratuitously being sent prior to those cases being argued.
Second, this negative signal is inconsistent with our precedents on this and similar instructions defining rea*664sonable doubt. In State v. Derrico, 181 Conn. 151, 170-71, 434 A.2d 356, cert. denied, 449 U.S. 1064, 101 S. Ct. 789, 66 L. Ed. 2d 607 (1980), the defendant challenged that portion of the reasonable doubt instruction stating that such a doubt was, inter alia, “ ‘one for which you can, in your own mind, conscientiously give a reason.’ ” We held that, reading the instruction as a whole, the language did not dilute the state’s burden of proof or shift that burden to the defendant, and that the instruction “essentially defined a reasonable doubt as a doubt founded on reason as contrasted with a purely speculative doubt.” Id., 171.
In State v. Findlay, 198 Conn. 328, 345-46, 502 A.2d 921, cert. denied, 476 U.S. 1159, 106 S. Ct. 2279, 90 L. Ed. 2d 721 (1986), the defendant challenged the precise language at issue in this case: a “ ‘doubt for which •a valid reason can be assigned.’ ” The court, analogizing this language to that approved in Derrico, agreed with the state that “the challenged definition was merely one in which the jurors could test the reasonableness of a doubt and that therefore the charge, taken as a whole, ’provided sufficient guidance for the jury.” Id., 347.
Derrico and Findlay were followed by State v. Lytell, 206 Conn. 657, 664-65, 539 A.2d 133 (1988), in which the challenged language was “ ‘a doubt for which a reasonable person can give a valid reason.’ ” Here, apparently not even in the context of an Evans/Golding claim, the court held that the charge, taken in its entirety, “fairly presented the proof beyond a reasonable doubt standard so that no injustice was done.” State v. Lytell, supra, 665.
More recently, we have rejected the same or similar challenges, without any inkling of disapproval. See State v. Gomez, 225 Conn. 347, 353 n.8, 622 A.2d 1014 (1993) (reasonable doubt is “ ‘a doubt for which a reasonable man or woman can give a valid reason’ ’’.and *665it “ ‘is a doubt which would cause you as reasonable and prudent men and women to hesitate to act in the more weighty and important matters relating to your own affairs’ ”); State v. Adams, 225 Conn. 270, 290, 623 A.2d 42 (1993) (“ ‘[a] reasonable doubt is a doubt for which a valid reason can be assigned’ and ‘is such a doubt as in serious affairs which concern yourselves you would . . . heed’ ”); State v. Thomas, 214 Conn. 118, 119 n.l, 570 A.2d 1123 (1990) (a reasonable doubt “ ‘is a doubt to which a valid reason can be assigned. . . . It is such a doubt as in serious affairs which concern you in your everyday life you would pay some strict attention to’ ”).
We have, however, disapproved of other language that resembles but is different from the language at issue in this case. In State v. Jeffrey, 220 Conn. 698, 719, 601 A.2d 993 (1991), cert. denied, U.S. 112 S. Ct. 3041, 120 L. Ed. 2d 909 (1992), the defendant challenged that portion of the trial court’s definition of reasonable doubt as “a doubt for which if necessary you can give an explanation of to your fellow jurors in the jury deliberation room . . . .” (Emphasis added; internal quotation marks omitted.) Id. Referring to our prior decision in State v. Ireland, 218 Conn. 447, 457, 590 A.2d 106 (1991), in which the same language had been considered, we reiterated our earlier conclusion that “such an articulation requirement, although improper, did not render an otherwise adequate instruction on reasonable doubt, constitutionally defective.” (Emphasis added.) State v. Jeffrey, supra.
The language in this case—“a doubt for which a valid reason can be assigned”—is somewhere in between the language approved in State v. Derrico, supra (a doubt “for which you can, in your own mind, conscientiously give a reason”); emphasis added; and the articulation requirement disapproved in Jeffrey. The Derrico lan*666guage in effect tells the jurors that they must be able to give themselves a reason; the Jeffrey language tells them that they must be able to articulate that reason to their fellow jurors. The language in this case does neither explicitly.
Some of the questions with which we will presumably have to struggle in the two cases recently certified are: (1) whether the language in this case is closer to Jeffrey or to Derrico; (2) if it is improper in isolation, is it improper taken in the context of the entire charge? (3) if it is improper in that context, is it constitutionally improper in the sense of diluting the state’s burden of proof? and (4) if it is constitutionally improper, is the error harmless beyond a reasonable doubt in the context of the case as a whole? The last sentence of the majority opinion in this case appears to signal that the majority of this panel of this court has already decided at least questions (1) and (2) above.
In sum, I think it is inappropriate to offer a disapproval of language that: (1) will be before us in two cases soon; (2) we have reviewed numerous times over the past thirteen years without disapproval; and (3) is-not necessary to the decision in this case. I therefore decline to join that disapproval.

 In State v. DePastino, Supreme Court Docket No. 14695, which was transferred to our docket from the Appellate Court, we recently granted the defendant’s motion to add this claim to his brief.